El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Uno de los motivos alegados por el apelado para que desestimemos esta apelación es por ser frívola.
En la demanda se reclamó al apelante Frank A. Crescioni el pago de cierta cantidad de dinero que reconoció deber en varios pagarés suscritos por él a la orden de José Dolores Cruz y por éste endosado a la sociedad demandante, estando todos vencidos al ser presentada la demanda. El apelante aceptó en su contestación jurada la- autenticidad de su firma contenida en esos pagarés transcritos en la demanda pero negó la certeza de su contenido así como que fueran puestos *977n la orden de José Dolores Cruz y alegó que tales docu-mentos son apócrifos en su contenido así como que haya tenido negocio alguno con José Dolores Cruz por el que éste haya recibido esos documentos, negando también la autenti-cidad de la firma del endoso.
El día señalado para el juicio el demandado-apelante no compareció en la corte pero su abogado presentó moción solicitando que fuera suspendido porque estaba muy ocu-pado en asuntos electorales, a lo que se opuso el demandante, cuya moción fue negada por la corte, celebrándose el juicio y dictándose sentencia condenatoria. Contra la sentencia y contra la resolución que negó el nuevo juicio que solicitó el demandado alegando sorpresa por no haber sido suspendida el juicio fue interpuesta esta apelación.
El recurso interpuesto contra la negativa de un nuevo juicio es claramente frívolo, pues el motivo alegado para que el juicio no fuese celebrado no justificaba dicha petición; e igual carácter tiene la apelación contra la sentencia, sin que exista motivo aparente para atacarla, porque de la prueba que tenemos ante nosotros aparece justificada la sentencia condenatoria ya que el demandante probó en el juicio con una escritura pública que es una sociedad mercantil, y uno de sus gestores declaró que el demandado firmó én su pre-sencia los pagarés cuyos cobros se reclaman, que también vió firmar a José Dolores Cruz los endosos de esos pagarés a favor de la demandante y que esas obligaciones fueron ori-ginadas por precio aplazado de unos ómnibus (guaguas) que la demandante vendió a José Dolores Cruz y que éste tras-pasó al demandado, quien ha satisfecho a la demandante otros pagarés por la misma negociación. Los pagarés cuyo pago se reclama fueron presentados como prueba y están firmados por el demandado a la orden de José Dolores Cruz. Además, muy posiblemente los autos ante nosotros no están completos, pues haciéndose en la demanda la transcripción de los endosos y apareciendo de la prueba que los endosos *978fueron-firmados, sin embargo, al ser copiados los pagarés no aparecen en ellos dichos endosos.
Las apelaciones contra la sentencia y contra la negativa de nuevo juicio deben ser desestimadas por frívolas.